Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10572537. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 is anticipated by Claim 1 of U.S. Patent 10572537, see col. 21 lines 3-19.
Claim 2 is anticipated by claim 2 of U.S. Patent 10572537, see col. 21 lines 20-31.
Claim 3 is anticipated by claim 3 of U.S. Patent 10572537, see col. 21 lines 32-36.
Claim 4 is anticipated by claim 4 of U.S. Patent 10572537, see col. 21 lines 37-45.
Claim 5 is anticipated by claim 5 of U.S. Patent 10572537, see col. 21 lines 46-48.
Claim 6 is anticipated by claim 6 of U.S. Patent 10572537, see col. 21 lines 49-53.
Claim 7 is anticipated by claim 7 of U.S. Patent 10572537, see col. 21 lines 54-64.
Claim 8 is anticipated by claim 8 of U.S. Patent 10572537, see col. 21 lines 65--67.
Claim 9 is anticipated by claim 9 of U.S. Patent 10572537, see col. 22 lines 1-20.

Claim 11 is anticipated by claim 11 of U.S. Patent 10572537, see col. 22 lines 31-34.
Claim 12 is anticipated by claim 12 of U.S. Patent 10572537, see col. 22 lines 35-40.
Claim 13 is anticipated by claim 13 of U.S. Patent 10572537, see col. 22 lines 41-48.
Claim 14 is anticipated by claim 14 of U.S. Patent 10572537, see col. 22 lines 49-53.
Claim 15 is anticipated by claim 15 of U.S. Patent 10572537, see col. 22 lines 54-57.
Claim 16 is anticipated by claim 16 of U.S. Patent 10572537, see col. 22 lines 58-63.
Claim 17 is anticipated by claim 17 of U.S. Patent 10572537, see col. 22 lines 64-67.
Claim 18 is anticipated by claim 18 of U.S. Patent 10572537, see col. 23 lines 1-3.
Claim 19 is anticipated by claim 19 of U.S. Patent 10572537, see col. 23 lines 4-25.
Claim 20 is anticipated by claim 20 of U.S. Patent 10572537, see col. 24 lines 1-24.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the characteristic" in lines 3 and 6 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the estimated change" in lines 3 and 5 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the characteristic” in line 2 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the objective function” in line 3-4 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 recites an objective function in line 2 and claim 1 recites an objective function in line 9, it is indefinite as to which it should refer back to, 
Claim 13 recites the limitation "the objective function” in line 2-3 of claim 13.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 recites an objective function in line 2 and claim 1 recites an objective function in line 9, it is indefinite as to which it should refer back to, 

Dependent claims 11 and 14 do not resolve the deficiencies of claim 10, 12, and 13 and are therefore rejected.  

Allowable Subject Matter
6.	Claims 1-9 and 15-20 are allowed.



“a data structure in which, for each node pair of the plurality of nodes, a count of the number of paths of length S between the node pair is stored in association with the length S; 
modifying the graph, using the processor, to obtain a modification of the graph related to the count of the number of paths of length S; and 
estimating, based on the data structure and the modification, an objective function that is quantitatively representative of the connections between the nodes and being indicative of performance of the system”
, in combination with the other claimed limitations.   

With respect to independent claim 19, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“generating a data structure in which, for each node pair of the plurality of nodes, a count of the number of paths of length S between the node pair is stored in association with the length S; 
modifying the graph to obtain a modification of the graph related to the count of the number of paths of length S; and 
estimating, based on the data structure and the modification, an objective function that is quantitatively representative of the connections between the nodes.”
, in combination with the other claimed limitations.   

	

“generating a data structure in which, for each node pair of the plurality of nodes, a count of the number of paths of length S between the node pair is stored in association with the length S; 
modifying the graph to obtain a modification of the graph related to the count of the number of paths of length S; and 
estimating, based on the data structure and the modification, an objective function that is quantitatively representative of the connections between the nodes.”
, in combination with the other claimed limitations.   

Dependent claims are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



U.S. Patent Application Publication 20120278261 by Lin et. al. (hereafter Lin) provides for determining importance of data items and their characteristics using centrality measures.  Some centrality measures described provide for a count of the number of paths of length 1 that emanate from a node, see 0050.  

U.S. Patent Application Publication 20050050016 by Stanoi et. al. (hereafter Stanoi)provides for hints for a traversal of a tree.  As seen in figure 1 for example, h(1, 2, e) and h(3, 7, e) provide negative hints and thereby reduces the search for e pruning out the tree and by only having to traverse 4 of the 11 nodes, see fig. 1 and 0035.  Stanoi does not disclose the recited limitations above.


Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167